

117 S1145 IS: Community Outreach, Maintenance, and Preservation by Restricting Export Stations from Subverting Our Regulations Act
U.S. Senate
2021-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1145IN THE SENATE OF THE UNITED STATESApril 15, 2021Mr. Markey (for himself and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo prohibit the placement in service or continued operation of certain natural gas compressor stations as part of a project that would lead to or facilitate natural gas exports.1.Short titleThis Act may be cited as the Community Outreach, Maintenance, and Preservation by Restricting Export Stations from Subverting Our Regulations Act or the COMPRESSOR Act.2.Prohibition on the placement in service or continued operation of certain natural gas compressor stationsThe placement in service or continued operation of any natural gas compressor station not in service on or before September 1, 2020, shall be prohibited if the natural gas compressor station would be placed into service or operated as part of a project that, as determined by the Federal Energy Regulatory Commission, would—(1)lead to the export of natural gas; or (2)facilitate the export of natural gas.